DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 been cancelled.


Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 8-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for manufacturing a thin film transistor, comprising: forming a source/drain on a side of the conductive layer away from the active layer, wherein the source/drain is electrically connected to the active layer through the conductive layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record CHoi (USPGPUB DOCUMENT: 2016/0020227) discloses in Figs  25-31, please see modified figure 27 in office action, a method for manufacturing a thin film transistor, comprising: forming an active material layer(24)[0061], and forming a conductive material layer(25)[0061] on 
thin film transistor is to be formed)[0066]  and completely removing the photoresist(PR)[0062] in the photoresist partially-retained region(PRb’/PRa’ in Fig 27)[0062] (remaining photoresist layer is removed in Fig 31) [0066]; and removing a segment of the conductive material layer(25)[0061] corresponding to the photoresist partially-retained region(PRb’/PRa’ in Fig 27)[0062] (exposed source/drain metal layer is etched until the active layer therebelow is reached)[0066], to form a conductive layer(28/29)[0066] but does not disclose the relationship of forming a source/drain on a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819